                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Steven Langley                                                        Docket No. 7:15-CR-46-5H

                               Petition for Action on Supervised Release

COMES NOW Robert L. Thornton, Supervising U.S. Probation Officer of the court, presenting a petition
for modification of the Judgment and Commitment Order of Steven Langley, who, upon an earlier plea of
guilty to Conspiracy to Distribute and Possess With Intent to Distribute a Quantity of Heroin and a Quantity
of Percocet, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(C) and Possession of a Firearm in Furtherance
of a Drug Trafficking Offense, in violation of 18 U.S.C. §§ 924(c)(1)(A) and 924 (c)(1)(A)(i), was
sentenced by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on April 13, 2016, to the
custody of the Bureau of Prisons for a term of 61 months. It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 36 months.

    Steven Langley was released from custody on July 19, 2019, at which time the term of supervised
release commenced in the Middle District of North Carolina.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant is being supervised in the Middle District of North Carolina. On July 22, 2019, the defendant
tested positive for marijuana and cocaine. He also admitted to drinking alcohol to excess. The defendant
has been referred to substance abuse treatment. The defendant is employed part time and has plans to attend
community college in the Fall. It is therefore recommended that supervision be continued to allow the
defendant to participate in substance abuse treatment. It is also recommended that the DROPS condition
be removed since the defendant is residing in the Middle District of North Carolina.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

The DROPS condition previously ordered is hereby stricken.

Except as herein modified, the judgment shall remain in full force and effect.

I declare under penalty of perjury that the foregoing
is true and correct.


/s/ Robert L. Thornton
Robert L. Thornton
Supervising U.S. Probation Officer
414 Chestnut Street
Wilmington, NC 28401
Phone: 910-815-4857
Executed On: August 9, 2019
Steven Langley
Docket No. 7:15-CR-46-5H
Petition For Action
Page 2
                                    ORDER OF THE COURT

Considered and ordered this __13th_______ day of _____August, 2019, and ordered filed and made
a part of the records in the above case.




________________________________
Malcolm J. Howard
Senior U.S. District Judge
